Hayne, C.
— Action for the partition of certain mining claims. The court ordered the property to be sold and the proceeds divided in a specified way. Part of *220the division consisted in the payment to “ John Gale, the grantee of said Wolff,” of one sixth of what should remain after applying the proceeds as directed. The only point made is, that since Gale was not a party to the action, his right to any part of the proceeds should not have been determined. Conceding this to be so, it appears from the record that after applying the proceeds in the manner first directed by the decree, the sum to be distributed to Gale amounted to only ten dollars. We think this is a proper case for the application of the maxim, De minimis, etc., and that the error was without substantial injury.
We therefore advise that the judgments be affirmed.
Belcher, C. C., and Foote, C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgments are affirmed.